MEMORANDUM *
1. The district court did not err in finding that India, Indonesia and Malaysia are High Contracting Parties to the Warsaw Convention.1 The United States Department of State has taken the position that these countries were High Contracting Parties on the date of the accident. See U.S. Dep’t of State, Treaties in Force 12 — 13 (2000). We defer to the Executive Branch’s interpretation of a multilateral treaty. See Mingtai Fire & Marine Ins. Co. v. United Parcel Service, 177 F.3d 1142, 1145 (9th Cir.1999); Then v. Melendez, 92 F.3d 851, 854 (9th Cir.1996). Moreover, the evidence submitted by the defendants overwhelmingly supports the district court’s finding that India, Indonesia and Malaysia are High Contracting Parties.
2. Because each plaintiffs final destination country was a High Contracting Party, plaintiffs are subject to the Convention’s jurisdictional limitations. See Warsaw Convention arts. 1(2), 28(1). Under the Convention, an action for damages against Singapore Airlines may be brought only before a court having jurisdiction where Singapore Airlines is domiciled or has its principal place of business, where the contract for international carriage was made or at plaintiffs final destination. Id. art. 28(1). Because the United States is not one of these locations, the district court did not err in dismissing plaintiffs’ claims against Singapore Airlines.
3. The district court did not err in holding that EVA Airways is an agent of Singapore Airlines, and thus protected by the jurisdictional and liability limitations of the Convention. Because the services performed by EVA on behalf of Singapore Airlines were “in furtherance of the contract of carriage of an international flight,” Dazo v. Globe Airport Sec. Servs., 295 F.3d 934, 939 (9th Cir.2002), the jurisdictional and liability limitations of the Convention extend to EVA, see Warsaw Convention, art. 25A(1).2 Thus, the district court did not err in dismissing plaintiffs’ claims against EVA.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Convention for the Unification of Certain Rules Relating to International Transportation by Air, Oct. 12, 1929, 49 Stat. 3000, T.S. No. 876 (1934) (the "Warsaw Convention” or the "Convention”). With respect to India and Malaysia, references herein to the Warsaw Convention include the Protocol to Amend the Warsaw Convention, Sept. 28, 1955, 478 U.N.T.S. 371 (the "Hague Protocol”). With respect to Indonesia, references to the Convention refer to the version of the Convention in effect prior to the Hague Protocol (the "unamended Warsaw Convention”).


. Article 25A of the Warsaw Convention is effective with respect to India and Malaysia through the Hague Protocol, but does not govern the Indonesian plaintiffs' claims. We note, however, that Dazo essentially reads the protections for agents found in Article 25A of the Hague Protocol into the unamended Warsaw Convention. See Dazo, 295 F.3d at 940 (discussing Article 25 of the unamended Warsaw Convention, rather than Articles 25 or 25A of the Convention as amended by the Hague Protocol, and apparently deriving its test for agency from the unamended Warsaw Convention).